Citation Nr: 0843019	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran's claims file has since 
been transferred to the RO in Nashville, Tennessee.

The veteran was provided a Board hearing, held by the 
undersigned, in November 2008.  A copy of that transcript has 
been associated with the veteran's claims file.  During that 
hearing, the veteran testified that his currently-diagnosed 
hypertension has been aggravated by his PTSD.  See Hearing 
transcript. P. 6.  To that end, the Board notes that the 
issue of entitlement to service connection for hypertension 
as secondary to PTSD has not been adjudicated by the RO.  
Therefore, the Board refers this issue back to the RO for 
development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Hypertension was not manifest during service, hypertension 
was not manifest within one year of separation, and the 
veteran's current diagnosis of hypertension is not 
attributable to service.


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims of entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in July 2004 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that  38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the aforementioned 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Board finds that a VA examination is not necessary 
to determine whether the veteran's hypertension is related to 
his period of honorable service, as the standards of the 
Court's recent decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the veteran has presented no competent medical 
evidence of an in-service diagnosis of hypertension.  Also 
significant is the fact that hypertension was first 
identified approximately 25 years after his period of 
honorable service.  The veteran does not contend otherwise.  
He instead claims that his hypertension was caused and/or 
aggravated by his PTSD.  As noted above, as the RO has yet to 
consider the question of secondary service connection for 
hypertension, that issue was referred back for appropriate 
development.  

In light of these findings, the second and third prongs of 
McLendon have not been met.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  A medical 
nexus opinion, under the circumstances presented in this 
case, is not warranted, as there is no competent evidence of 
a disability in service, or that a current disability is 
related to the veteran's service.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, the veteran filed a claim for service 
connection for hypertension in April 2004.  His service 
medical records are silent as to any complaints, diagnosis, 
or treatment for high blood pressure or hypertension.  On 
separation in April 1973, his examination was negative for 
hypertension, and the veteran reported that he was in good 
health.  His blood pressure was reported to be 110/72 at the 
time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2008) [For VA rating purposes, "hypertension" means that 
diastolic blood pressure is predominately 90 millimeter (mm.) 
or greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm].

Since service, the veteran has received several diagnoses of 
hypertension.  According to the veteran, his first diagnosis 
of hypertension was in 1998.  See Hearing transcript, p. 6.  
A VA outpatient report from September 2004 noted a current 
diagnosis of hypertension as well as the fact that the 
veteran requires medication in order to control his 
hypertension.  The Board notes, however, that the record is 
silent for a medical opinion linking his hypertension to his 
period of active duty.

As noted, there is no record of complaints, treatment, or 
diagnosis of hypertension in service, and no evidence of 
hypertension manifest to a compensable degree within one year 
of discharge from service.  Again, the veteran does not 
contend otherwise.  He has clearly stated that his disorder 
did not begin until 1998, more than 25 years following his 
period of active duty.  The evidence of record supports this 
history.  The record also contains no objective evidence of 
sufficient probative weight that establishes an etiological 
nexus linking his current disorder to his military service.  
Specifically, there is no competent evidence establishing 
that the veteran's hypertension had its onset in service or 
within one year of service discharge or that establishes an 
etiological relationship between his hypertension and active 
service.  

In sum, the competent evidence does not establish that the 
veteran's currently-diagnosed hypertension had its onset in 
service, or a year following service, or is etiologically 
related to service.  The record establishes that 
approximately 25 years after separation, the veteran was 
diagnosed with hypertension.  This significant lapse of time 
is highly probative evidence against the veteran's claim of a 
nexus between a current fibromyalgia disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post- service medical treatment may be considered 
in the analysis of a service connection claim).  Therefore, 
the veteran's claim for service connection for hypertension 
must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2008).

A September 2004 VA outpatient report diagnosed the veteran 
with chronic PTSD.  In that report, it was noted that the 
veteran served in Vietnam from 1967 through 1971 and saw 
combat action.  The veteran's claims file contains several 
other PTSD diagnoses.

However, the veteran's alleged in-service stressor events 
have not been verified.  In fact, a RO coordinator with the 
Joint Services Records Research Center (JSRRC) stated, in a 
September 2007 memorandum, that the information contained 
within the veteran's claimed stressors was insufficient to 
begin a search, as the information provided up to that point 
would not have allowed for a meaningful research of the 
Marine Corps or National Archives and Records Administration 
(NARA) records.  The veteran's stressor statements, at that 
time, included participation in a search and destroy mission, 
handling potentially-hazardous explosive devices, and seeing 
dead bodies.  However, since that time, the veteran has 
provided a new stressor statement, during his November 2008 
Board hearing, which included his unit assignment and a 
search window of less than 60 days.  Specifically, the 
veteran testified that his position was under constant mortar 
fire while serving with the 503rd Infantry Battalion in 
Vietnam from June 1971 through August 1971.  See Hearing 
transcript, p. 3.  As no attempt has been taken to verify 
this stressor, such an effort must be made.  

Should the JSRRC locate evidence to corroborate the veteran's 
alleged stressor, the Board notes that the veteran must be 
afforded a VA psychiatric examination for compensation 
purposes.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the appropriate service 
departments and request that a search be 
made of the records of the 503rd Infantry 
Battalion in Vietnam from June 1971 
through August 1971.  If no such 
information is located, a written 
statement to that effect should be 
requested for incorporation into the 
record.  

2.  With the information provided by the 
veteran, including his testimony at his 
November 2008 Board hearing, as well as 
any additional information received from 
the service department, review the file 
and prepare a summary of all the claimed 
stressors.  Send this summary and a copy 
of his DD Form 214 and all associated 
service documents to the JSRRC at Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  The 
JSRRC should be requested to provide any 
additional information that might 
corroborate his alleged stressors. 

3.  Only if JSRRC confirms the existence 
of the veteran's claimed stressor event, 
schedule the veteran for a VA examination 
for compensation purposes to accurately 
determine the current nature and severity 
of any chronic psychiatric disability, to 
include PTSD.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
AMC/RO should advise the examiner of the 
stressor or stressors that have been 
verified.  If a diagnosis of a chronic 
psychiatric disability is advanced, the 
examiner should to state whether the 
verified stressor or stressors supports 
such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability originated 
during active service or is in any other 
way causally related to active service, 
to include the veteran's confirmed 
stressor event.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  


4.  Then readjudicate the veteran's 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


